Amended Judgment and Commitment
On November 20, 2000, the defendant was sentenced to a four (4) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of Sexual Intercourse Without Consent.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by James Spangelo. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a four (4) year commitment to the Department of Corrections, with the balance of this commitment suspended. The defendant shall be immediately released on probation, subject to the original conditions as imposed by Judge McKeon. The Board also imposes the condition that the defendant satisfactorily complete the chemical dependency treatment program that is recommended by Alternatives, Inc., which is where the defendant is presently seeking treatment, while on probation.
Hon. Ted. L. Mizner, District Court Judge.